DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/026,503, filed on 07/03/2018.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/16/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun U.S. Patent Application 2013/0063844 (hereinafter “Sun”) and further in view of Matsumoto U.S. Patent Application 2016/0226380 (hereinafter “Matsumoto”).
Regarding claim 15, Sun teaches a circuit (refer to fig.3), comprising: a switching transistor (refer to low impedance Metal Oxide Semiconductor Field Effect Transistor (MOSFET) switch with TCRB circuit 308)(fig.3) having an input terminal coupled to a first voltage (refer to [0017]) and an output terminal coupled to a second voltage (refer to [0017]); a comparator circuit (refer to [0017]) configured to determine a difference between the first voltage and the second voltage (refer to [0017]); and a control circuit coupled to the transistor switch and the comparator circuit (refer to [0017]), the control circuit configured to limit a positive or a negative inrush current flowing between the input ST-16-GR2-o844USo2-17-terminal and the output terminal of the transistor switch (refer to [0017]), the control circuit comprising: a control stage circuit; a second adjustment stage circuit coupled to the control stage circuit (refer to [0017]), however Sun does not teach a first adjustment stage circuit coupled to the control stage circuit; a first inverter stage circuit coupled to a gate of the switching transistor; and a second inverter stage circuit coupled to the gate of the switching transistor. Matsumoto teaches a first adjustment stage circuit (refer to second switching element 30)(fig.3) coupled to the control stage circuit (refer to CNT)(fig.3); a first inverter stage circuit (i.e. inverter In11)(fig.3) coupled to a gate of the switching transistor (implicit); and a second inverter stage circuit (i.e. In12)(fig.3) coupled to the gate of the switching transistor (implicit). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Sun to include the inverters and adjustment stage of Matsumoto to provide the advantage of delaying the control signal in order to allow the inrush current to die down before completely opening the switch.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5-7, and 11 of U.S. Patent No. 10,971,925 (hereinafter “925”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of 925 contains all of the limitations of claim 1 of the instant application. Claim 6 of 925 contains all of the limitations of claims 2 and 3 of the instant application. Claim 7 of 925 contains all of the limitations of claims 4 and 5 of the instant application. Claim 8 of 925 contains all of the limitations of claim 6 of the instant application. Claim 11 of 925 contains all of the limitations of claim 7 of the instant application. Claim 1 of 925 contains all of the limitations of claims 8, 13, and 14 of the instant application. Claim 3 of 925 contains all of the limitations of claim 9 of the instant application. Claim 4 of 925 contains all of the limitations of claim 11 of the instant application.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 10, 12, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claims 1-7 are indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially a first adjustment stage circuit configured to limit a positive inrush current flowing between the first terminal and the second terminal. The closest prior art references of record are Sun, Mayo U.S. Patent No. 9,899,834 (hereinafter “Mayo”), and Wang U.S. Patent Application 2017/0288397 (hereinafter “Wang”). Regarding claim 1, Sun teaches a circuit (refer to fig.3) having a first voltage at a first terminal (refer to [0017]) and a second voltage at a second terminal (refer to [0017]), the circuit comprising: a second adjustment stage circuit configured to limit a negative inrush current flowing between the first terminal and the second terminal a first adjustment stage circuit configured to limit a positive inrush current flowing between the first terminal and the second terminal;; and a control circuit configured to activate one of the first adjustment stage circuit or the second adjustment stage circuit based on a voltage difference between the first voltage and the second voltage a first adjustment stage circuit configured to limit a positive inrush current flowing between the first terminal and the second terminal, however Sun does not teach a first adjustment stage circuit configured to limit a positive inrush current flowing between the first terminal and the second terminal. Mayo (refer to figures 1 and 2a) and Wang (refer to figure 3) teach similar devices, however they do not teach a first adjustment stage circuit configured to limit a positive inrush current flowing between the first terminal and the second terminal. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Sun, Mayo, and/or Wang to arrive at the claimed invention.	Claims 8-14 are indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 8, especially determining that the first voltage is greater than the second voltage, and, based thereon, limiting a positive inrush current flowing between the first terminal and the second terminal. The closest prior art references of record are Sun, Mayo, and Wang. Regarding claim 8, Sun teaches a method comprising: comparing a first voltage at a first terminal and a second voltage at a second terminal (refer to [0017]); and determining that the second voltage is greater than the first voltage (refer to [0017]), and, based thereon, limiting a negative inrush current flowing between the first terminal and the second terminal (refer to [0017]), however Sun does not teach determining that the first voltage is greater than the second voltage, and, based thereon, limiting a positive inrush current flowing between the first terminal and the second terminal. Mayo (refer to figures 1 and 2a) and Wang (refer to figure 3) teach similar devices, however they do not teach determining that the first voltage is greater than the second voltage, and, based thereon, limiting a positive inrush current flowing between the first terminal and the second terminal. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sun, Mayo, and/or Wang to arrive at the claimed invention.	Claim 16 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 16, especially wherein the control stage circuit is configured to selectively activate the first adjustment stage circuit or the second adjustment stage circuit based on determining a difference between the first voltage and the second voltage.	Claims 17-20 are indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 17, especially wherein the first inverter stage circuit comprises a three-state voltage inverter powered by the larger of the first voltage, the second voltage, and ground, wherein the first inverter stage circuit is configured to: receive a first control signal inverting the gate of the switching transistor; and receive a second control signal having a first state of enabling an operation of the three- state voltage inverter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839